United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1208
                        ___________________________

                          Eswin Marco Lopez De Leon

                             lllllllllllllllllllllPetitioner

                                           v.

          Monty Wilkinson, Acting Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: February 12, 2021
                             Filed: February 18, 2021
                                  [Unpublished]
                                  ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.



      1
      Monty Wilkinson has been appointed to serve as Acting Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Guatemalan native and citizen Eswin Marco Lopez De Leon petitions for
review of an order of the Board of Immigration Appeals (BIA) denying his motion
to reopen his removal proceedings. Upon careful consideration of his challenges to
the BIA’s order, we find no abuse of discretion in the denial of his untimely filed
motion to reopen. See Clifton v Holder, 598 F.3d 486, 490-91 (8th Cir. 2010)
(standard of review). The petition for review is denied.
                       ______________________________




                                        -2-